OPINION — AG — ** COUNTIES — INSURANCE PROGRAMS — INTERLOCAL COOPERATION ACT ** (1) PURSUANT TO 51 Ohio St. 169 [51-169] AND 85 Ohio St. 2 [85-2](B), COUNTIES ARE AUTHORIZED TO PARTICIPATE WITH OTHER COUNTIES IN AN INSURANCE PROGRAM FOR THE PURCHASE OR ACQUISITION OF TORT LIABILITY INSURANCE, LIFE, HEALTH, AND ACCIDENT INSURANCE, WORKERS' COMPENSATION INSURANCE AND OTHER FORMS OF INSURANCE PROVIDED IN 36 O.S. STATUTES. (2) PURSUANT TO 51 Ohio St. 169 [51-169], PARTICIPATING COUNTIES ARE AUTHORIZED TO ACCOMPLISH THIS BY INTERLOCAL AGREEMENT MEETING THE REQUIREMENTS OF 74 Ohio St. 1001 [74-1001] ET SEQ., INCLUDING THE REQUIREMENT OF 74 Ohio St. 1006 [74-1006], THAT IN ADDITION TO APPROVAL BY THE ATTORNEY GENERAL, SUCH AGREEMENT MUST BE APPROVED BY ANY OFFICER OR AGENCY HAVING CONSTITUTIONAL OR STATUTORY POWERS OF CONTROL OVER ANY SERVICE OR FACILITY WHICH IS THE SUBJECT OF SUCH AGREEMENT. (POLITICAL TORT CLAIMS ACT, COUNTY, REVENUE GOVERNMENT, LEVY, PUBLIC AGENCIES, PURCHASE, OFFICERS) CITE: 19 Ohio St. 7 [19-7], 51 Ohio St. 169 [51-169], 74 Ohio St. 1001 [74-1001], 74 Ohio St. 1006 [74-1006], 85 Ohio St. 2 [85-2](B), OPINION NO. 71-101, OPINION NO. 80-114, ARTICLE X, SECTION 26 (GERALD E. WEIS)